DETAILED ACTION
Notice of Pre-AIA  or AIA  Status and Status of the Claims
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-9 are under prosecution.

Information Disclosure Statement
2.	The Information Disclosure Statements filed 11 September 2020, 21 November 2021, and 29 December 2021 are acknowledged and have been considered.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 6 recites an “optical signal associated with a concentration of the one or more re-suspended reagents within the second chamber.  A review of the parent specification (now U.S. Patent No. 10,775,370B2) yields not teaching of an optical signal being associated with a concentration of anything.  The cited limitation therefore constitutes new matter. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1-3, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over by Bru Gibert et al (U.S. Patent Application Publication No. US 2013/0302809 A1, published 14 November 2013), Anderson et al (U.S. Patent No. 5,922,591, issued 13 July 1999), and Ryan et al (U.S. Patent Application Publication No. US 2008/0311665 A1, published 18 December 2008). 
	Regarding claims 1-2, Bru Gibert et al teach comprising use of a microfluidic channel having only one port 502, a first chamber 216 at the end of the channel, and a second (i.e., premixing) chamber 231, the openings of which are substantially parallel to the gravity vector during operation (i.e., claim 2; Abstract, paragraphs 0049, 0053, and 0060-0061, and Figures 3 and 5).  Bru Gibert et al further teach flowing a liquid into an inlet channel (i.e., though the one port) connected to a plurality of test chambers (paragraph 0009) as well as freeze dried samples placed in the premixing chamber (paragraph 0049); thus, the samples (i.e., the claimed one or more reagents) are resuspended to form the claimed target liquid. Bru Gibert et al also teach flowing the liquid into a second (i.e., test) chamber, which has freeze dried reagents therein (paragraph 0054); thus, the test liquid (i.e., having the sample) reacts with the reagents in the second (i.e., test) chamber (paragraph 0049). Bru Gibert et al also teach the methods have the added advantage of reducing testing time and enhancing the probability of repeatable results (paragraph 0008).
	Bru Gibert et al do not teach flowing back and forth between the chambers.
	However, Anderson et al teach methods wherein fluids are moved back and forth between at least two chambers (i.e., claim 33 of Anderson), and that the back and forth motion has the added advantage of allowing constant mixing (column 32, lines 30-40).  Thus, Anderson et al teach the known techniques discussed above.
While Anderson et al suggest “an” inlet/outlet structure (column 20, lines 57-65 and column 21, lines 15-25), which is interpreted as a single structure, neither Bru Gibert et al nor Anderson et al explicitly teach the structure functions as both an inlet and an outlet.
However, Ryan et al teach methods using a plurality of microfluidic chambers having a single port functioning as an inlet and outlet (e.g., paragraph 0023); because the port is an outlet, it is obvious to flow the target liquid out of the outlet.  Ryan et al also teach the methods have the added advantage allowing for relatively simple and compact devices (paragraph 0033).  Thus, Ryan et al teach the known techniques discussed above.
In addition, it is noted that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See MPEP 2144.04 IV.C.
MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, counsel’s mere arguments cannot take the place of evidence in the record.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Bru Gibert et al, Anderson et al, and Ryan et al to arrive at the instantly claimed methods with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in methods having the added advantages of:
A. 	Reducing testing time and enhancing the probability of repeatable results as explicitly taught by Bru Gibert et al (paragraph 0008);
B. 	Allowing constant mixing as explicitly taught by Anderson et al (column 32, lines 30-40); and
C.	Allowing for relatively simple and compact devices as explicitly taught by Ryan et al (paragraph 0033).  
In addition, it would have been obvious to the ordinary artisan that the known techniques of the cited prior art could have been combined with predictable results because the known techniques of the cited prior art predictably result in steps useful for fluidic manipulation.
	Regarding claim 3, the method of claim 1 is discussed above. Bru Gibert et al further teach flowing a liquid between test chamber 216 and premixing chamber 231 via channel 302 (Figure 3 and paragraphs 0054-0055).  Anderson et al teach methods wherein fluids are moved back and forth between at least two chambers (i.e., claim 33 of Anderson et al), which results in constant mixing as explicitly taught by Anderson et al (column 32, lines 30-40).  Thus, the combination results in the liquid flow back and forth between the two ends of channel 302 (i.e., where the channel is connected to chambers 231 and 216).
Regarding claim 5, the method of claim 1 is discussed above.  In an alternative embodiment, Bru Gibert et al teach a third chamber coupled to the fluidic channel that is configured to mix fluids moving therethrough in the form of Figure 2, which has single port 210 connected to a channel connected to first chamber 216 at the end of the channel, second chamber (i.e., channel enlargement) 214 upstream thereto, and third chamber 231 (Figure 2 and paragraphs 0044-0050). et al teach methods wherein fluids are moved back and forth between at least two chambers (i.e., claim 33 of Anderson et al), which results in constant mixing as explicitly taught by Anderson et al (column 32, lines 30-40), including in the third chamber.  
	Regarding claims 7-8, the method of clam 1 is discussed above.  Anderson et al teach washing chambers or channels, which has the benefits of removing contaminating salts and impurities. (column 7, lines 15-35, column 8, lines 1-15 and lines 35-55).  Ryan et al also teach washing has the added advantages of removing unbound species (paragraph 0003), removal of species bound with an unacceptably low degree of specificity (paragraph 0004), and cleaning and purging of bubbles so as to allow re-use with fresh fluids (paragraph 0147).  Thus, it would have been obvious to wash all of the chambers and channels by flowing a wash buffer as a second liquid through the only port, flowing the liquid back and forth through all of the chambers and channels, and removing the fluid via the port.
	Regarding claim 9, the method of claim 1 is discussed above.  Bru Gibert et al teach the second chamber mixes PCR reagents, including primers and probes (paragraph 0046), which involves hybridization (i.e., reacting) between primers and targets (column 9, lines 10-45 of Anderson et al)



8.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over by Bru Gibert et al (U.S. Patent Application Publication No. US 2013/0302809 A1, published 14 November 2013), Anderson et al (U.S. Patent No. 5,922,591, issued 13 July 1999), and Ryan et al (U.S. Patent Application Publication No. US 2008/0311665 A1, published 18 December 2008) as applied to claim 1 above, and further in combination with Eyal et al (U.S. Patent No. 7,678,547 B2, issued 16 March 2010).
	Regarding claim 4, the method of claim 1 is discussed above in Section 7.	
	Neither Bru Gibert et al, Anderson et al, nor Ryan et al teach sensing the presence at two locations in a fluidic channel.
	However, Eyal et al teach method comprising sensing the presence of a liquid, in the form of measuring analytes within fluid flow at a plurality of locations, including first and second positions, in a flow channel, which has the added advantage of reducing the amount of noise and false signals (column 3, lines 1-20).  Thus, Eyal et al teach the known techniques discussed above.
It is noted that the courts have found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.  Thus, the claimed sensing at the two claimed locations merely represents routine optimization of sensing at multiple locations taught by the cited prior art.
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Eyal et al with Bru Gibert et al, Anderson et al, and Ryan et all to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of reducing the amount of noise and false signals as explicitly taught by Eyal et al (column 3, lines 1-20).  In addition, it would have been obvious to the ordinary artisan that the known techniques Eyal et al could have been combined with the cited prior art could have been combined with predictable results because the known techniques of the Eyal et al predictably result in steps useful for fluidic manipulation.

9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over by Bru Gibert et al (U.S. Patent Application Publication No. US 2013/0302809 A1, published 14 November 2013), Anderson et al (U.S. Patent No. 5,922,591, issued 13 July 1999), and Ryan et al (U.S. Patent Application Publication No. US 2008/0311665 A1, published 18 December 2008) as applied to claim 1 above, and further in combination with Burd et al (U.S. Patent No. 8,697,377 B2, issued 15 April 2014). 
	 Regarding claim 6, the method of claim 1 is discussed above.  
While Bru Gibert et al teach optical detection in the second chamber (i.e., test chamber 216; paragraph 0030), neither Bru Gibert et al, Anderson et al, nor Ryan et al teach the detection is related to concentration of the reagents.
	However, Burd et al teach methods wherein concentrations of dried reagents (e.g., control analytes) are measured, which has the added advantage of indicating the volume of sample and whether any dilution was performed (column 38, lines 15-30).  Thus, Burd et al each the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Burd et al with Bru Gibert et al, Anderson et al, and Ryan et all to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of indicating the volume of sample and whether any dilution was performed as explicitly taught by Burd et al (column 38, lines 15-30).  In addition, it would have been obvious to the ordinary artisan that the known techniques Burd et al could have been combined with the cited prior art could have been combined with predictable results because the known techniques of the Burd et al predictably result in steps useful for fluidic manipulation.

Conclusion
10.	No claim is allowed. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634